Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 05/09/2022, with respect to claims 1-19 have been fully considered and are  not persuasive.  
The Applicant's arguments stating that the combination of the prior art of record does not fully disclose nor fairly suggest the claimed invention fails to pursuade the Examiner because, as shown in the rejections below, the prior art of record is clearly and unarguably analogous as well as relevant. Applicant should carefully consider revising the claim language to overcome the pending rejections which may place the application in a better condition for allowance.
In summary, the Examiner has taken the broadest and most reasonable interpretation of the claim limitations as written, in light of the specification.  Although the specification may contain recitations of intended use, alternative points of view and subjective interpretative differences between the prior art of record and the present invention as premeditated, it is the claims themselves that are given patentable weight only inasmuch as they are constructed.  Because the claimed invention has been painted with the broad stroke of petitioning for limitations that encompasses more than is asserted in the Applicant’s claims, the prior art of record continues to fully discloses the Applicant’s inventions as claimed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) in view of Moessner (CN1787335).
	As to independent claim 1, Watanabe et al. teaches a motor comprising: a shaft (11) arranged to be rotatable around a center axis; two rotors (12a, 12b) arranged in an axial direction of the center axis, one of the rotor (12a, 12b) being arranged to have a predetermined distance from another rotor (12a, 12b) of the two rotor (12a, 12b) in the axial direction and at least one of the two rotors (12a, 12b) including at least one magnet (14a, 14b); a stator (18) arranged between the two rotors (12a, 12b) and including a plurality of stator cores (17) arranged in a circumferential direction and coils (16) wound on the plurality of stator cores (17) as shown in figure 1.
However Watanabe teaches the claimed limitation as discussed above except a circuit board provided between the stator and the rotor including the at least one  magnet, wherein the circuit board includes a plurality of groove holes penetrating the circuit board in the axial direction and arranged in the circumferential direction, and wherein the plurality of stator cores are fitted into the plurality of groove holes, and wherein the coils are disposed outside the plurality of grooves.
Moessner teaches a circuit board (8) provided between the stator (see annotated figure 6) and the rotor (12) including the at least one magnet (13), wherein the circuit board (8) includes a plurality of groove holes (see annotated figure 6) penetrating the circuit board (8) in an axial direction and arranged in a circumferential direction, and wherein the plurality of stator cores (14) are fitted into the plurality of groove holes (see annotated figure 6), and wherein the coils are disposed outside the plurality of grooves as shown in figures 5 and 6, for the advantageous benefit of providing a stronger magnetic attraction than in the half bearing the empty coils.

    PNG
    media_image1.png
    382
    676
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe by using a circuit board provided between the stator and the rotor including the at least one magnet, wherein the circuit board includes a plurality of groove holes penetrating the circuit board in an axial direction and arranged in a circumferential direction, and wherein the plurality of stator cores are fitted into the plurality of groove holes and wherein the coils are disposed outside the plurality of grooves, as taught by Moessner, to provide a stronger magnetic attraction than in the half bearing the empty coils.
As to claim 2/1, Watanabe in view of Moessner the claimed limitation as discussed above except wherein a plane on which a surface of the circuit board on a first side in the axial direction is located is equal to a plane on which a surface of the stator on a first side in the axial direction is located or is further on a second side in the axial direction than the surface of the stator on the first side in the axial direction.  
However Moessner teaches wherein a plane on which a surface of the circuit board (8) on a first side in the axial direction is located (i) is equal to a plane on which a surface of the stator (see annotated figure 6) on a first side in the axial direction is located or (ii) is further on a second side in the axial direction than the surface of the stator on the first side in the axial direction as shown in figures 5 and 6, for the advantageous benefit of providing a stronger magnetic attraction than in the half bearing the empty coils.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moessner by using a plane on which a surface of the circuit board on a first side in the axial direction is located (i) is equal to a plane on which a surface of the stator on a first side in the axial direction is located or (ii) is further on a second side in the axial direction than the surface of the stator on the first side in the axial direction, as taught by Moessner, to provide a stronger magnetic attraction than in the half bearing the empty coils.
As to claim 15/1, Watanabe in view of Moesnner the claimed limitation as discussed above except wherein a shape of each of the groove holes conforms to a shape of each of the stator cores.  
However Moesnner teaches a shape of each of the groove holes (see figure 6) conforms to a shape of each of the stator cores (14) as shown in figure 5, 6, for the advantageous benefit of providing a stronger magnetic attraction than in the half bearing the empty coils.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moesnner by using a shape of each of the groove holes conforms to a shape of each of the stator cores, as taught by Moesnner, to provide a stronger magnetic attraction than in the half bearing the empty coils.
As to claim 16/1, Watanabe in view of Moesnner the claimed limitation as discussed above except wherein the number of the groove holes is twelve.  
However Moesnner teaches the number of the groove holes is six as shown in figures 5, 6, for the advantageous benefit of providing a stronger magnetic attraction than in the half bearing the empty coils It would have been obvious to one having ordinary skill in the art at the time the invention was made to Watanabe in view of Moesnner by using the number of the groove holes is twelve, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in art. ST. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
As to claim 18/1, Watanabe teaches an electric device comprising the motor as shown in figure 1.
As to claim 19/1, Watanabe in view of Moesnner the claimed limitation as discussed above except wherein the circuit board has a surface facing toward the stator in the axial direction and in contact with the coils.
However Moesnner teaches the circuit board (8) has a surface facing toward the stator in the axial direction and in contact with the coils (9) as shown in figure 5, 6, for the advantageous benefit of providing a stronger magnetic attraction than in the half bearing the empty coils.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moesnner by using the circuit board has a surface facing toward the stator in the axial direction and in contact with the coils, as taught by Moesnner, to provide a stronger magnetic attraction than in the half bearing the empty coils.

 Claim(s) 3-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) and Moessner (CN1787335) as applied in claim 1 above, and further in view of Horng et al. (US PG Pub 2005/0077794).
As to claim 3/1, Watanabe in view of Moesnner the claimed limitation as discussed above except wherein a plurality of through holes are provided on a periphery of the circuit board, and sensing magnetic pole elements are mounted in the plurality of through holes.  
However Horng et al. teaches wherein a plurality of through holes (22) are provided on a periphery of the circuit board (20), and sensing magnetic pole elements (50) are mounted in the plurality of through holes (22) as shown in figure 11, for the advantageous benefit of avoiding an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moessner by using a plurality of through holes are provided on a periphery of the circuit board, and sensing magnetic pole elements are mounted in the plurality of through holes, as taught by Horng et al., to avoid an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
As to claim 4/3, Watanabe and Moessner in view of Horng et al. the claimed limitation as discussed above except wherein the plurality of through holes are located between the adjacent groove holes of  the plurality of grooves holes, and are closer to an outside in a radial direction than the two adjacent grooves holes.  
However Horng et al. teaches wherein the plurality of through holes (22) are located between the adjacent groove holes (see annotated figure 11) of  the plurality of grooves holes, and are closer to an outside in a radial direction than the two adjacent grooves holes (see annotated figure 11) as shown in figure 11, for the advantageous benefit of avoiding an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.

    PNG
    media_image2.png
    515
    332
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Moesnner in view of Horng et al. by using the plurality of through holes are located between the adjacent groove holes of  the plurality of grooves holes, and are closer to an outside in a radial direction than the two adjacent grooves holes, as taught by Horng et al., to avoid an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
As to claim 7/1, Watanabe in view of Moesnner the claimed limitation as discussed above except wherein further comprising a sensing element is on the circuit board corresponding to an inner side or outer side of the at least one magnet in a radial direction. 
However Horng et al. teaches  further comprising a sensing element (50) is on the circuit board (20) corresponding to an inner side  or outer side of the at least one  magnet (41) in a radial direction as shown in figures 10 and 11, for the advantageous benefit of avoiding an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moessner by using a sensing element is on the circuit board corresponding to an inner side or outer side of the at least one magnet in a radial direction, as taught by Horng et al., to avoid an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
As to claim 8/7, Watanabe and Moesnner in view of Horng et al. the claimed limitation as discussed above except wherein the circuit board further includes a terminal unit extending outward in the radial direction, and the sensing element is provided at a position close to the terminal unit.  
Horng et al. teaches wherein the circuit board (8) further includes a terminal unit (see figure 11) extending outward in the radial direction, and the sensing element (50) is adjacent to the terminal unit (see figure 11) as shown in figure 2, for the advantageous benefit of avoiding an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Moesnner in view of Horng et al. by using the circuit board further includes a terminal unit extending outward in the radial direction, and the sensing element is adjacent to the terminal unit, as taught by Hashimoto, to avoid an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
As to claim 9/7, Watanabe in view of Moesnner the claimed limitation as discussed above except wherein the sensing element is a position sensing element having a transmitting end and a receiving end.  
However Horng et al. teaches the sensing element (50) is a position sensing element having a transmitting end and a receiving end as shown in figure 11, for the advantageous benefit of avoiding an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moesnner by using the sensing element is a position sensing element having a transmitting end and a receiving end, as taught by Horng et al., to avoid an increase of an axial height of the motor, and hence enabling the motor to be applied to small-sized electronic device such as thin optical disk drive.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) and Moessner (CN1787335) as applied in claim 1 above, and further in view of Lee (WO2018117629).
As to claim 5/1, Watanabe in view of Hashimoto teaches the claimed limitation as discussed above except further comprising a wire positioned on the circuit board, the wire being opposite to the coil of the stator in the axial direction is arranged at a position of the circuit board surrounding at least one of the groove holes.  
However Lee teaches further comprising a wire positioned on the circuit board (12), the wire being opposite (see figure 11b) to the coil (L22) of the stator in the axial direction is arranged at a position of the circuit board (12) surrounding at least one of the groove holes (see figure 11b) as shown in figure 11b, for the advantageous benefit of providing a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and cost reduction, a slim motor using the stack-type stator, and a blower, for a vehicle air purifier system (VAPS), using the stack-type stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moesnner by using a wire positioned on the circuit board, the wire being opposite to the coil of the stator in the axial direction is arranged at a position of the circuit board surrounding at least one of the groove holes, as taught by Lee , to provide a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and cost reduction, a slim motor using the stack-type stator, and a blower, for a vehicle air purifier system (VAPS), using the stack-type stator.
As to claim 6/5, Watanabe and Moesnner in view of Lee teaches the claimed limitation as discussed above except wherein the wire is spiral.  
However Lee teaches wherein the wire is spiral (see figure 11b) as shown in figure 11b, for the advantageous benefit of providing a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and cost reduction, a slim motor using the stack-type stator, and a blower, for a vehicle air purifier system (VAPS), using the stack-type stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Moesnner in view of Lee by using the wire is spiral, as taught by Lee , to provide a stack-type stator using a multi-layer substrate, in which it is possible to implement a stator coil by forming a patterned coil pattern directly on each substrate on the multi-layer substrate, resulting in slimness, improved productivity, and cost reduction, a slim motor using the stack-type stator, and a blower, for a vehicle air purifier system (VAPS), using the stack-type stator.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) and Moessner (CN1787335) as applied in claim 1 above, and further in view of Oiwa (JP2010093872) and Yamano (JP07245917).
As to claim 10/1, Watanabe in view of Moesnner teaches the claimed limitation as discussed above except wherein at least one magnet includes plurality of magnets are provided, the rotor including the at least one magnet further includes a rotor frame supporting the plurality of magnets, and the motor further comprising an optical encoder disk provided on the rotor frame.  
However Oiwa teaches wherein at least one magnet includes the plurality of magnets (5) are provided, the rotor including the at least one magnet further includes a rotor frame (4) supporting the plurality of magnets (5), as shown in figure 1, for the advantageous benefit of providing an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
Yamano teaches and an optical encoder disk (48) is provided on the rotor frame (45) as shown in figure 4, for the advantageous benefit of shortening the axial length of a motor by eliminating the components, e.g. a cover, for a rotational position detector while facilitating the fixing work of fixing part and the work for leading out the lead wires.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moesnner by using at least one magnet includes plurality of magnets are provided, the rotor including the at least one magnet further includes a rotor frame supporting the plurality of magnets, and the motor further comprising an optical encoder disk provided on the rotor frame, as taught by Oiwa and Yamano by provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space and shorten the axial length of a motor by eliminating the components, e.g. a cover, for a rotational position detector while facilitating the fixing work of fixing part and the work for leading out the lead wires
As to claim 11/10, Watanabe and Moesnner in view of Oiwa and Yamano teaches the claimed limitation as discussed above except wherein the optical encoder disk is provided on an inside of the plurality of magnets in the radial direction or on an outside of the plurality of magnets in the radial direction.  
However Oiwa teaches the optical encoder disk (reflector disk 8) is provided on an inside of the plurality of magnets (5) in the radial direction or on an outside of the plurality of magnets in the radial direction as shown in figure 1, for the advantageous benefit of providing an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Moesnner in view of Oiwa and Yamano by using the optical encoder disk is provided on an inside of the plurality of magnets in the radial direction or on an outside of the plurality of magnets in the radial direction, as taught by Oiwa, to provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
As to claim 12/10, Watanabe and Moesnner in view of Oiwa and Yamano teaches the claimed limitation as discussed above except wherein the optical encoder disk is made of a reflective material.  
However Oiwa teaches the optical encoder disk (reflector disk 8) is made of a reflective material as shown in figure 1, for the advantageous benefit of providing an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Moesnner in view of Oiwa and Yamano by using the optical encoder disk is made of a reflective material., as taught by Oiwa, to provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
As to claim 13/10, Watanabe and Moesnner  in view of Oiwa and Yamano teaches the claimed limitation as discussed above except wherein the optical encoder disk is formed integrally with or separately from the rotor frame.  
However Oiwa teaches wherein the optical encoder disk (reflector disk 8) is formed integrally with or separately from the rotor frame (4) as shown in figure 1, for the advantageous benefit of providing an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Moesnner in view of Oiwa and Yamano by using the optical encoder disk is formed integrally with or separately from the rotor frame, as taught by Oiwa, to provide an accurate and low-cost motor having a speed sensor, by arranging the speed sensor for an axial-gap type coreless brushless DC motor in a limited space.
As to claim 14/13, Watanabe and Moesnner in view of Oiwa and Yamano teaches the claimed limitation as discussed above except wherein, the optical encoder disk is formed separately from the rotor frame, and is bonded to the rotor frame via an adhesive.  
However Yamano teaches in a case in which the optical encoder disk (48) is formed separately from the rotor frame (45), the optical encoder disk is bonded to the rotor frame via an adhesive The Examiner points out the limitation of formed separately from the rotor frame, the optical encoder disk is bonded to the rotor frame via an adhesive is considered as a product‐by‐process limitation. “Even though product‐byprocess claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113 .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe and Moesnner in view of Oiwa and Yamano by using in a case in which the optical encoder disk is formed separately from the rotor frame, the optical encoder disk is bonded to the rotor frame via an adhesive, as taught by Yamano, to shorten the axial length of a motor by eliminating the components, e.g. a cover, for a rotational position detector while facilitating the fixing work of fixing part and the work for leading out the lead wire.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2016208817) and Moessner (CN1787335) as applied in claim 1 above, and further in view of Nakanishi (JP2006087205).
As to claim 17/1, Watanabe in view of Moesnner teaches the claimed limitation as discussed above except wherein the circuit board and the stator are secured by means of resin potting.  
However Nakanishi teaches the circuit board (23) and the stator (33) are secured by means of resin potting as shown in figure 1, for the advantageous benefit of detecting overheating in a coil by a temperature sensor even if a current passed through the coil is large.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Watanabe in view of Moesnner by using the circuit board and the stator are secured by means of resin potting, as taught by Nakanishi, to detect overheating in a coil by a temperature sensor even if a current passed through the coil is large.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        March 14, 2022